Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The information disclosure statement (IDS) filed 08/18/2020 and 4/7/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
Claim Objections 
Claims 1, 10, 12, and 16 are objected to because of the following informalities:
Claim 1 recites “at least on pawl tooth” in lines 20 and 22. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “at least one pawl tooth”.
Claim 10 recites “at least on pawl tooth” in lines 19 and 21. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “at least one pawl tooth”.
Claim 12 is missing a period at the end of the claim. 
Claim 16 recites “wherein the internal bung comprises a plurality of hoop teeth” in lines 1-2. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “wherein the damping hoop comprises a plurality of hoop teeth”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 15 and 17 use the phrase "replaces" and describe how one specified element (i.e., the bung teeth elements of claim 15, and the hoop teeth elements of claim 17) replaces "at least one of the plurality of gear teeth or the plurality of pawl teeth". The Examiner cannot ascertain whether these claims are meant to indicate that the claimed invention has gear and pawl teeth in addition to bung teeth (claim 15) and hoop teeth (claim 17) or that the gear and/or pawl teeth are meant to be one and the same as the bung teeth (claim 15) and the hoop teeth (claim 17). 
If the latter situation applies, then applicant has not positively recited that the gear and/or pawl teeth are meant to be one and the same as the bung teeth (claim 15) and the hoop teeth (claim 17). The Examiner suggests amending claim 15 to recite "... bung teeth elements [[replaces]] forms the at least one of the plurality of gear teeth or the plurality of pawl teeth." The Examiner suggests amending claim 17 to recite "... hoop teeth elements [[replaces]] forms the at least one of the plurality of gear teeth or the plurality of pawl teeth."
Claims 9 and 18 are similarly rejected by virtue of their dependency upon claims 15 and 17, respectively.
Claims 9 and 18 recite "a replaced tooth". The Examiner cannot ascertain what shape a replaced tooth is. The Examiner suggests amending claims 9 and 18 to recite "... of a straight tooth corresponding in a form of a [[replaced]] tooth, ...".
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 15, 17, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 15 and 17 use the phrase "replaces" and describe how one specified element (i.e., the bung teeth elements of claim 15, and the hoop teeth elements of claim 17) replaces "at least one of the plurality of gear teeth or the plurality of pawl teeth". The Examiner cannot ascertain whether these claims are meant to indicate that the claimed invention has gear and pawl teeth in addition to bung teeth (claim 15) and hoop teeth (claim 17) (which would further limit the claims) or that the gear and/or pawl teeth are meant to be one and the same as the bung teeth (claim 15) and the hoop teeth (claim 17) (which is an improper attempt to narrow the claims). If the latter situation applies, then applicant has not positively recited that the gear and/or pawl teeth are meant to be one and the same as the bung teeth (claim 15) and the hoop teeth (claim 17). The Examiner suggests amending claim 15 to recite "... bung teeth elements [[replaces]] forms the at least one of the plurality of gear teeth or the plurality of pawl teeth." The Examiner suggests amending claim 17 to recite "... hoop teeth elements [[replaces]] forms the at least one of the plurality of gear teeth or the plurality of pawl teeth."  
Claims 9 and 18 are similarly rejected by virtue of their dependency upon claims 15 and 17, respectively.
 Claim 9 is also rejected under 112d for failure to further limit the claims because claim 9 does not reference a claim previously set forth. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
	Claims 1-8, 10-14, 16, and 19-20 are allowed (with the resolution of any claim objection issues). Claims 9, 15, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C.  112 (b) or 35 U.S.C.  112 (pre-AIA ), 2nd paragraph, and the rejection(s) under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to NELSON ALVARADO whose telephone number is (571)272-5452. The examiner can normally be reached on M-F 7:30am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Nelson Alvarado/
Junior Examiner
Art Unit 3783
9/26/2022
/AMBER R STILES/Primary Examiner, Art Unit 3783